339 F.2d 445
UNITED STATES of America, Appellee,v.David VON MILLER, Appellant.
No. 9526.
United States Court of Appeals Fourth Circuit.
Argued Nov. 19, 1964.Decided Nov. 20, 1964.

John C. Riggs, High Point, N.C.  (John Haworth and Haworth, Riggs, Kuhn & Haworth, High Point, N.C., on brief), for appellant.
William H. Murdock, U.S. Atty.  (R. Bruce White, Jr., Asst. U.S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and NORTHROP, District Judge.
PER CURIAM.


1
The record in this case discloses that the evidence was sufficient to warrant the verdict, and our attention is directed to no error of law at trial.  We affirm the judgment of the District Court.


2
Affirmed.